Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-5, 7-12 and 14-30 are pending for examination.

Response to Argument
3.	Applicant's arguments filed on 06/01/2022 have been fully considered but they are not persuasive.
4. 	 Applicant’s argument states that Chunn does not describe a “cluster” or receiving notice “based on a configuration state of the cluster,”  and Shakirzyanov does not describe receiving notice “based on a configuration state of the cluster,” as claimed (see Remarks pages 9 and 11).
In reply
Examiner respectfully disagrees  with applicant’s argument. Examiner relied on Chunn to teach the limitation “receive, at a node of a cluster on an edge network, an indication that the cluster received a configuration update” ([para. [0055] configuration of multiple homogeneous or heterogeneous networked storage systems (i.e. clusters) that it would be desirable to configure with similar soft configurations…configuration updates are implemented as needed on any storage system and then propagated from that storage system to peer storage systems that have previously subscribed. [0057]-[0058] configuration modifications and/or additions [i.e. state change] can be optionally appended to an existing shared configuration, or bundled into a new shared configuration. Changes to existing shared configurations are verified to not conflict with other changes, and if not in conflict, the changes are pushed to all peer storage systems that have subscribed to the configuration [i.e.  receive an indication that the cluster received a configuration update], a storage system that receives a configuration notice checks the soft configuration of which it was notified against its existing soft configuration and verifies the new soft configuration is compatible.

5.	Applicant’s argument further states Shakirzyanov does not describe receiving notice “based on a configuration state of the cluster”
In reply 
Examiner respectfully disagrees with the applicant’s argument because Shakirzyanov discloses the limitation receive a configuration update from a pub-sub system on a cloud server separate from the cluster based on a configuration state of the cluster (para. ([see paragraph 0031] managing a computer cluster of a preferred embodiment includes hosting a plurality of machines in a networked computing cluster S110, connecting the plurality of machines of the cluster to a configuration controller S120, the configuration controller storing individual machine state for the plurality of machines S130, determining a new machine state from the state of the plurality of machines S140; and updating a machine in the computing cluster with the new machine state S150. The method functions to create an interface for easy monitoring, configuration, and/or orchestration of a computing cloud. More preferably, the method enables a machine to be reconfigured based on changes in other related machines in the cloud. [0036] A new machine state may be any suitable change to a machine state. The configuration data may be changed. The software may change which may be an update to a new version of software or change in role. The operational data may change, such as changes in a database resource of a machine. The new machine state may be a defined as provisioning a new machine to scale the computing cluster, re-provisioning a machine to a new role, restarting a machine, or deprovisioning a machine to scale down. [0037] The calculation of a new machine state is preferably initiated by a change in the computing cluster.  Calculation of a new machine state is due to the change in machine state as a result of operation. For example, if a machine encounters an error, then new machine states are preferably calculated for other machines to accommodate for the down machine. This may include provisioning a new machine with a previous machine state of the down machine, or could alternatively be a redistribution of the machines responsibilities to other machines. This transfer of responsibilities is preferably conveyed through the new machine states. Similarly the calculation of a new machine state may be due to the usage and/or capacity of the machine. Load and capacity may be communicated through the configuration data in the machine state. [0039] The new machine state is preferably published through a hub and distributed to machines that have the appropriate subscription established in Step S124. Publications may be filtered which functions to direct the new machine state to the appropriate machine(s). Further, [0033] As part of the pub-sub infrastructure, Step S120 preferably includes subscribing to notifications of a plurality of machines 5122 and receiving subscription requests from a plurality of machines S124. External hub(s) may be used as a message broker for relaying published messaged to those who have a subscription [i.e. a configuration update from a pub-sub system on a cloud server separate from the cluster based on a configuration state of the cluster]. Therefore, for the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-l] Interpretation of Claims-Broadest Reasonable Interpretation.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chunn et al. (US 20150180714 A1) hereinafter referred as Chunn in view of Shakirzyanov et al. (US 20120271926 A1) hereinafter referred as Shakirzyanov.

Regarding claims 1, 8 and 15, Chunn discloses a non-transitory computer readable storage medium comprising instructions stored thereon that, when executed by a processor, cause the processor to:
 receive, at a node of a cluster on an edge network, an indication that the cluster received a configuration update ([see paragraphs 0055 and 0058] configuration of multiple homogeneous or heterogeneous networked storage. sharing/propagating soft configurations to peer storages in cloud environment …a storage system that receives a configuration notice checks the soft configuration of which it was notified against its existing soft configuration and verifies the new soft configuration is compatible); 
determine if a first parameter matches the second parameter ([see paragraphs 0067-0068] storage node 10 determines whether or not the configuration identifier of the soft configuration under consideration matches that of one of the existing soft configuration(s) of storage node 10 recorded in configuration data structure 50);
in response to determining that the first parameter matches the second parameter, apply the configuration update  ([see paragraphs 0067-0068 ] storage node 10 determines whether or not the configuration identifier of the soft configuration under consideration matches that of one of the existing soft configuration(s) of storage node 10 recorded in configuration data structure 502… storage node 10 determines whether or not any matches were found, storage node 10 downloads the settings of all newer versions, e.g., indicated by higher version numbers,  (see also response to argument above)).
Chunn discloses claim 1 as recited above. Chen may not explicitly disclose receive a configuration update from a pub-sub system on a cloud server separate from the cluster based on a configuration state of the cluster.
However, Shakirzyanov discloses receive a configuration update from a pub-sub system on a cloud server separate from the cluster based on a configuration state of the cluster ([see paragraph 0031] as shown in FIG. 1,  hosting a plurality of machines in a networked computing cluster S110, connecting the plurality of machines of the cluster to a configuration controller S120, the configuration controller storing individual machine state for the plurality of machines S130, determining a new machine state from the state of the plurality of machines S140; and updating a machine in the computing cluster with the new machine state S150.. [0039] The new machine state is preferably published through a hub and distributed to machines that have the appropriate subscription established in Step S124. Publications may be filtered which functions to direct the new machine state to the appropriate machine(s). Further, [0033] As part of the pub-sub infrastructure, Step S120 preferably includes subscribing to notifications of a plurality of machines 5122 and receiving subscription requests from a plurality of machines S124. External hub(s) may be used as a message broker for relaying published messaged to those who have a subscription… [0053] Additionally, there may be any suitable number of hubs, such as for a system geographically distributed,  (see also response to argument above)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Chunn and include receiving a configuration update from a pub-sub system on a cloud server separate from the cluster based on a configuration state of the cluster using the teaching of Shakirzyanov.  The motivation for doing so would have been to implement a publishing and subscribing model in order to provide real-time control over the computing cluster.

9.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chunn et al. (US 20150180714 A1) hereinafter referred as Chunn in view of Shakirzyanov et al. (US 2012/0271926 A1) hereinafter referred as Shakirzyanov and further in view of Evans et al (US 20050055575 A1) hereinafter referred as Evans.

Regarding claims 2, 9 and 16, Chun in view Shakirzyanov discloses claim discloses claim 1 as recited above. Chun in view Shakirzyanov may not explicitly disclose determine whether the configuration state has changed; and responsive to determining that the configuration state has changed, compare a third parameter of the changed configuration state to the second parameter of the configuration update.
 However, Evans discloses disclose determine whether the configuration state has changed; and responsive to determining that the configuration state has changed, compare a third parameter of the changed configuration state to the second parameter of the configuration update ([see paragraphs 22, 29, 119, and 122-123] the downloaded configuration file is compared with the locally stored configuration file (step 945), in other words, the configuration file that was used to boot the switch unit at step 905.  If this comparison finds a match, then the boot and configuration process has completed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Chun in view Shakirzyanov and include determine whether the configuration state has changed; and responsive to determining that the configuration state has changed, compare a third parameter of the changed configuration state to the second parameter of the configuration update using the teaching of Evans.  The motivation for doing so would have been to provide a flexible, self-defining and secure approach to transport configuration data between servers and clients.

10.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chunn et al. (US 20150180714 A1) hereinafter referred as Chunn in view of Shakirzyanov et al. (US 2012/0271926 A1) hereinafter referred as Shakirzyanov and further in view of Vermeulen et al. (US 20160085772 A1) hereinafter referred as Vermeulen.

Regarding claims 3, 10 and 17, Chun in view Shakirzyanov discloses claim discloses claim 1 as recited above. Chun in view Shakirzyanov may not explicitly disclose detect that the node has generated a false positive; and send a second indication, to the cloud server coupled to the edge network, that the node has generated the false positive.  
However, Vermeulen discloses detect that the node has generated a false positive; and send a second indication, to the cloud server coupled to the edge network, that the node has generated the false positive [(see paragraphs 0064 and 0078] the replication DAG's protocols may be especially effective in dealing with false-positive failure detections).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Chun in view Shakirzyanov and include detect that the node has generated a false positive; and send a second indication, to the cloud server coupled to the edge network, that the node has generated the false positive using the teaching of Evans.  The motivation for doing so would have been to provide an updated information effectively.

11.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chunn et al. (US 20150180714 A1) hereinafter referred as Chunn in view of Shakirzyanov et al. (US 2012/0271926 A1) hereinafter referred as Shakirzyanov and further in view of Shin et al. (US 20200249938 A1) hereinafter referred as Shin.

Regarding claims 4, 11 and 18, Chun in view Shakirzyanov discloses claim discloses claim 1 as recited above. Chun in view Shakirzyanov may not explicitly disclose cause the processor to send, to the cloud server coupled to the edge network, a list of configuration updates that the node has received. 
However, Shin discloses cause the processor to send, to the cloud server coupled to the edge network, a list of configuration updates that the node has received ([see AB and paragraph 0007] transmit information on an update list to a first external device in response to reception of a request of the update list from the first external device, the update list including information on at least one update version related to a second external device, and to transmit information for updating software of the second external device to the received update version in response to reception of a request for one update version included in the update list from the second external device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Chun in view Shakirzyanov and include cause the processor to send, to the cloud server coupled to the edge network, a list of configuration updates that the node has received using the teaching of Shin.  The motivation for doing so would have been to provide update information effectively.

12.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chunn et al. (US 20150180714 A1) hereinafter referred as Chunn in view of Shakirzyanov et al. (US 2012/0271926 A1) hereinafter referred as Shakirzyanov and further in view of Olderdissen et al.  (US 20200026505 A1) hereinafter referred as Olderdissen.

Regarding claims 5, 12 and 19, Chun in view Shakirzyanov discloses claim discloses claim 1 as recited above Chun in view Shakirzyanov may not explicitly disclose wherein the first parameter comprises one of a hypervisor type, a hypervisor version, a cluster management service version, or a cluster health check service version.
 However, Olderdissen discloses wherein the first parameter comprises one of a hypervisor type, a hypervisor version, a cluster management service version, or a cluster health check service version ([see paragraphs 0045 108 and 110] target environment characteristics can include hypervisor names and versions, firmware update environment version numbers)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Chun in view Shakirzyanov and include wherein the first parameter comprises one of a hypervisor type, a hypervisor version, a cluster management service version, or a cluster health check service version using the teaching of Olderdissen.  The motivation for doing so would have been to facilitate scheduling of firmware management operations in distributed computing systems so as to reduce or eliminate downtime, where vendor-specific techniques are adopted to manage firmware in a distributed computing system for efficiently updating component firmware from multiple vendors in the system.

13.	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chunn et al. (US 20150180714 A1) hereinafter referred as Chunn in view of Shakirzyanov et al. (US 2012/0271926 A1) hereinafter referred as Shakirzyanov and further in view of Mikurak et al. (US 20120089410 A1) hereinafter referred as Mikurak.

Regarding claims 7, 14 and 20 Chun in view Shakirzyanov discloses claim discloses claim 1 as recited above.  Chun in view Shakirzyanov may not explicitly disclose in response to applying the configuration update, perform a remediation action including one or more of downloading or installing an update to a software or firmware, ordering a new disk to replace a failing disk, or requesting a new service ticket to be opened.
However, Mikurak discloses in response to applying the configuration update, perform a remediation action including one or more of downloading or installing an update to a software or firmware, ordering a new disk to replace a failing disk, or requesting a new service ticket to be opened ([see paragraph 581] the Fault Management component 4600 records failures and exceptions in network devices 
(e.g. network routers or UNIX servers) and performs: 1) root-cause correlation of the failures and exceptions; 2) immediately takes corrective and/or informative actions such as sending a page, logging a help desk ticket, sending an electronic mail message, or calling a resolution script…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Chun in view Shakirzyanov and include disclose in response to applying the configuration update, perform a remediation action including one or more of downloading or installing an update to a software or firmware, ordering a new disk to replace a failing disk, or requesting a new service ticket to be opened using the teaching of Mikurak.  The motivation for doing so would have been in order to provide installation management service in efficient and cost-effective manner.
14.	Claims 21, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chunn et al. (US 20150180714 A1) hereinafter referred as Chunn in view of Shakirzyanov et al. (US 2012/0271926 A1) hereinafter referred as and further in view of Chen et al. (US 20170085447 A1) hereinafter referred as Chen.

Regarding claims 21, 24 and 27, Chunn in view of Shakirzyanov discloses claim 1 as recited above. Chunn in view of Shakirzyanov may not explicitly disclose collect data in accordance with the configuration update.
  However, Chen discloses collect data in accordance with the configuration update ([see paragraphs 145, 432 and 442] receiving additional data collection performance information from the data collection node; generating, based at least in part on the additional data collection performance information, updated instructions for the data collection node to modify the rate at which the data collection node sends data collection requests to the cloud computing service provider).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Chunn in view of Shakirzyanov and include collect data in accordance with the configuration update using the teaching of Chen.  The motivation for doing so would have been to provide efficient resource utilization.

15.	Claims 22, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chunn et al. (US 20150180714 A1) hereinafter referred as Chunn in view of Shakirzyanov et al. (US 2012/0271926 A1) hereinafter referred as and further in view of Raman et al. (US 20190340168 A1) hereinafter referred as Raman.

Regarding claims 22, 25 and 28, Chunn in view of Shakirzyanov discloses claim 1 as recited above. Chunn in view of Shakirzyanov may not explicitly disclose determine that a second configuration update does not conflict with the configuration update, wherein a third parameter of the second configuration update matches the first parameter of the configuration state of the node, wherein the second configuration update is lower priority than the configuration update; and apply the second configuration update in response to determining that the second configuration update does not conflict with the configuration update.
  However, Raman discloses determine that a second configuration update does not conflict with the configuration update, wherein a third parameter of the second configuration update matches the first parameter of the configuration state of the node, wherein the second configuration update is lower priority than the configuration update; and apply the second configuration update in response to determining that the second configuration update does not conflict with the configuration update ([see paragraphs 0106 and 0109] different portion of the data set of a workload may be associated, e.g. in a static manner, with a particular data conflict resolution technique. For instance, certain sections, tables, paths, and/or data element types of the data set of a workload may be associated with a first data version conflict resolution technique, while other sections, tables, paths, and/or data element types of the data set of a workload may be associated with a different data version conflict resolution technique. Additionally, a portion of the data set may be associated with multiple data version conflict resolution techniques, which may be selected in combination (e.g., to identify a consensus in the data version conflict resolution among the various data version conflict resolution techniques) and in a priority order (e.g., invoking a first data version conflict resolution technique, and either applying it if the first data version conflict resolution technique produces a high-confidence output, or invoking a second data version conflict resolution technique if the first data version conflict resolution technique produces a low-confidence output). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Chunn in view of Shakirzyanov and include determine that a second configuration update does not conflict with the configuration update, wherein a third parameter of the second configuration update matches the first parameter of the configuration state of the node, wherein the second configuration update is lower priority than the configuration update; and apply the second configuration update in response to determining that the second configuration update does not conflict with the configuration update using the teaching of Raman.  The motivation for doing so would have been to provide administrators of the server set with finer-grain information about the computational load involved in discrete responsibilities of the masters, which in turn can enable the prediction and provisioning of computational resources that are closely aligned with the tasks, thus, promoting sufficiency while also reducing idleness.

16.	Claims 23, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chunn et al. (US 20150180714 A1) hereinafter referred as Chunn in view of Shakirzyanov et al. (US 2012/0271926 A1) hereinafter referred as Shakirzyanov in view of Olderdissen et al.  (US 20200026505 A1) hereinafter referred as Olderdissen and further in view of Mikurak et al. (US 20120089410 A1) hereinafter referred as Mikurak.

Regarding claims 23, 26 and 29 Chun in view Shakirzyanov and further in view of Olderdissen discloses claim discloses claim 5 as recited above. Chun in view Shakirzyanov and further in view of Olderdissen may not explicitly disclose in response to applying the configuration update, perform a remediation action including one or more of downloading or installing an update to a software or firmware, ordering a new disk to replace a failing disk, or requesting a new service ticket to be opened. 
However, Mikurak discloses in response to applying the configuration update, perform a remediation action including one or more of downloading or installing an update to a software or firmware, ordering a new disk to replace a failing disk, or requesting a new service ticket to be opened ([see paragraph 581] the Fault Management component 4600 records failures and exceptions in network devices 
(e.g. network routers or UNIX servers) and performs: 1) root-cause correlation of the failures and exceptions; 2) immediately takes corrective and/or informative actions such as sending a page, logging a help desk ticket, sending an electronic mail message, or calling a resolution script…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Chun in view Shakirzyanov  and further in view of Olderdissen and include disclose in response to applying the configuration update, perform a remediation action including one or more of downloading or installing an update to a software or firmware, ordering a new disk to replace a failing disk, or requesting a new service ticket to be opened using the teaching of Mikurak.  The motivation for doing so would have been to provide installation management service in efficient and cost-effective manner.

Allowable Subject Matter
16.	Claim 30 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
18 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIDEST MENDAYE/
Examiner, Art Unit 2457

 /JONATHAN A BUI/Primary Examiner, Art Unit 2448